DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Response to Amendment
Applicant’s Amendment filed on 08/08/2022 regarding claims 1-29 is fully considered. Of the above claims, claims 4, 7, 15, 21, 23, 25, 26, 28 and 29 have been canceled; claims 1, 3, 5, 8, 10, 12, 16, 22, 24 and 27 have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 6,066,829).
Ishikawa teaches the following claimed limitations:
Regarding claim 1, a direct part marking system (scanning-type YAG laser marking apparatus; FIGs. 1-2), comprising:
a laser marking unit configured to mark DPM features on parts (YAG laser oscillator 22 for oscillating a YAG laser beam LM for marking; FIG. 2);
an illumination unit configured to produce a visible illumination signal to be illuminated onto a part being marked with a DPM feature (He-Ne laser 24 for generating a visible guide beam LG; FIG. 2);
a processing unit in communication with said laser marking unit and
illumination unit (control power supply unit 10; FIG. 2), the processing unit configured to:
control the laser marking unit to mark the part with the DPM feature (the YAG laser power supply 34 under the control of the control unit 38; FIGs. 2, 8);
identify a plurality of events performed by the DPM system (control unit 38 identifies proper positioning; FIGs. 6-8; control unit 38 identifies the following steps: START of the marking process; the Start No., B1; Retrieve Data, B2; Turn on Laser Beam, B3; Turn on Guide Beam, B4; Perform Scan, B5; Stop Scanning, B6; Turn Off Beams, B7; END; FIG. 8); and
cause the illumination unit to illuminate the part with the visible illumination signal to indicate an occurrence of at least two of the events in response to identifying the at least two of the events (during step B4, the guide beam indicates that it has just been turned on; during step B5, the guide beam indicates that the part is being marked; FIG. 8; column 8, line 57 to column 9, line 8).
Regarding claim 13, the illumination unit is configured to output the visible illumination signal along at least a portion of a light path of said laser marking unit (laser beam LM and laser beam LG have same path downstream of mirror 28; FIG. 2).
Regarding claim 14, said processing unit is configured to cause the visible illumination signal to produce a human-readable symbol on the part (visible is inherently viewable and readable by a person).
Regarding claim 16, a method for performing direct part marking (YAG laser oscillator 22 for oscillating a YAG laser beam LM for direct marking; FIG. 2), comprising:
identifying a plurality of events (control unit 38 identifies proper positioning; FIGs. 6-8; control unit 38 identifies the following steps: START of the marking process; the Start No., B1; Retrieve Data, B2; Turn on Laser Beam, B3; Turn on Guide Beam, B4; Perform Scan, B5; Stop Scanning, B6; Turn Off Beams, B7; END; FIG. 8) performed by a DPM system (YAG laser oscillator 22 for oscillating a YAG laser beam LM; FIG. 2);
marking a DPM feature on a part (a workpiece W marked by laser beam scanning; FIG. 2); and
illuminating the part with a visible illumination signal to indicate an occurrence of at least two of the events in response to identifying the at least two of the events (during step B4, the guide beam indicates that it has just been turned on; during step B5, the guide beam indicates that the part is being marked; FIG. 8; column 8, line 57 to column 9, line 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 6,066,829).
Ishikawa (embodiment of FIG. 8) teaches the following claimed limitations:
Regarding claim 2, the processing unit, in identifying the plurality of events, is further configured to identify a "marking" event (during step B5, the guide beam indicates that the part is being marked; FIG. 8; column 8, line 57 to column 9, line 8).
Regarding claim 17, the step of identifying the plurality of the events further includes identifying a "marking" event (during step B5, the guide beam indicates that the part is being marked; FIG. 8; column 8, line 57 to column 9, line 8).
Ishikawa (embodiment of FIG. 8) does not teach the following claimed limitations:
Further regarding claim 2, the processing unit, in identifying the plurality of events, is further configured to identify a "proper position" event.
Further regarding claim 17, the step of identifying the plurality of the events further includes identifying a "proper position" event.
Ishikawa (embodiment of FIG. 7) teaches the following claimed limitations:
Further regarding claim 2, the processing unit, in identifying the plurality of events, is further configured to identify a "proper position" event (an operator can position the workpiece W so that the projected image of the pattern is placed at the desired marking position; FIGs. 6-7; column 8, lines 11-34) for the purpose of ensuring the pattern would be marked at the desired position.
Further regarding claim 17, the step of identifying the plurality of the events further includes identifying a "proper position" event (an operator can position the workpiece W so that the projected image of the pattern is placed at the desired marking position; FIGs. 6-7; column 8, lines 11-34) for the purpose of ensuring the pattern would be marked at the desired position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the processing unit, in identifying the plurality of events, is further configured to identify a "proper position" event; the step of identifying the plurality of the events further includes identifying a "proper position" event, as taught by Ishikawa, into Ishikawa for the purpose of ensuring the pattern would be marked at the desired position.
Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 6,066,829) in view of Knysh et al. (US 2007/0289956 A1).
Ishikawa does not teach the following claimed limitations:
Regarding claim 3, at least one second laser marking unit configured to mark the DPM features on parts in communication with the processing unit; and
a second illumination unit associated with the at least one second laser marking unit, and configured to produce the visible illumination signal to be illuminated onto the part being marked with the DPM feature.
Regarding claim 18, identifying a second plurality of events performed by a second DPM system operating in parallel with the DPM system by a processing unit in communication with both the DPM system and the second DPM system;
marking a second DPM feature on a second part; and
illuminating the second part with the visible illumination signal to indicate an occurrence of at least two of the second events in response to identifying the second events.
Knysh et al. teach the following claimed limitations:
Further regarding claim 3, a laser marking system 10 comprising a network of distributed marking units 18 connected to a main controller 16 by communication protocols, such as Ethernet (FIG. 1) for the purpose of implementing a networked distributed scalable marking system that would greatly decrease the cost of introducing marking systems on factory floors. Since the marking units 18 are identical, a second one of the marking units 18 would comprise at least one second laser marking unit configured to mark DPM features on parts in communication with said processing unit; and other second components same as in a first one of the marking units 18.
Further regarding claim 18, a laser marking system 10 comprising a network of distributed marking units 18 connected to a main controller 16 by communication protocols, such as Ethernet (FIG. 1) for the purpose of implementing a networked distributed scalable marking system that would greatly decrease the cost of introducing marking systems on factory floors. Since the marking units 18 are identical, the main controller 16 would control a second one of the marking units 18 with the steps of identifying a second event performed by a second marking unit 18 operating in parallel with a first marking unit 18 by the main controller 16 in communication with both the first and second marking units 18; marking a second DPM feature on a second part using the second marking unit 18; and capable of performing other steps for both the first and second marking units 18.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate at least one second laser marking unit configured to mark the DPM features on parts in communication with the processing unit; a second illumination unit associated with the at least one second laser marking unit, and configured to produce the visible illumination signal to be illuminated onto a part being marked with the DPM feature; identifying a second plurality of events performed by a second DPM system operating in parallel with the DPM system by a processing unit in communication with both the DPM system and the second DPM system; marking a second DPM feature on a second part; illuminating the second part with the visible illumination signal to indicate an occurrence of at least two of the second events in response to identifying the second events, as taught by Knysh et al., into Ishikawa for the purpose of implementing a networked distributed scalable marking system that would greatly decrease the cost of introducing marking systems on factory floors.
Allowable Subject Matter
Claims 5-6, 8-11 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 5-6 and 8-11 is the inclusion of the limitations of a direct part marking system that include an illumination unit configured to produce a visible illumination signal to be illuminated onto a part being marked with a DPM feature; a processing unit in communication with the laser marking unit and illumination unit, the processing unit configured to: control the laser marking unit to mark the part with the DPM feature; identify an event performed by the DPM system; cause the illumination unit to illuminate the part with the visible illumination signal to indicate an occurrence of the event in response to identifying the event; an imaging device configured to capture images of the DPM features marked on the parts, and wherein the processing unit is further configured to: cause the imaging device to capture an image of the DPM feature marked on the part; determine from the captured image whether the DPM feature marked on the part was marked with a minimum quality threshold; and if a determination is made that the DPM feature marked on the part has a quality above the minimum quality threshold, cause the illumination unit to illuminate the part with the visible illumination signal with a first wavelength.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 27 is the inclusion of method steps of a method for performing direct part marking that include identifying an event performed by a DPM system; marking a DPM feature on a part; illuminating the part with a visible illumination signal to indicate an occurrence of the event in response to identifying the event; capturing an image of the DPM feature; determining that the image of the DPM feature was correctly marked and read; and illuminating the part with the illumination signal that is indicative of the DPM feature having been correctly marked and read. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12, 19-20, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claim 12 is the
inclusion of the limitations of the direct part marking system, according to claim 1, that
further include an imaging device configured to capture images of the DPM features
marked on the parts, and wherein the processing unit is further configured to: cause the
imaging device to capture an image of the DPM feature; determine that the image of the
DPM feature was correctly marked and read; and cause the illumination unit to
illuminate the part with the visible illumination signal that is indicative of the DPM feature
having been correctly marked and read. These limitations found in each of the claims,
as they are claimed in the combination of that has not been found, taught or suggested
by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 19, 20, 22
and 24 is the inclusion of method steps of the method for performing direct part
marking, according to claim 16, that further include capturing an image of the DPM
feature marked on the part; determining from the captured image whether the DPM
feature marked on the part was marked with a minimum quality threshold; and if a
determination is made that the DPM symbol marked on the part has a quality above the
minimum quality threshold, illuminating the part with the visible illumination signal with a
first wavelength. These method steps found in the claim, as they are claimed in the
combination of that has not been found, taught or suggested by the prior art of record,
which makes these claims allowable over the prior art.
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are
not persuasive.
Regarding claim 1, the applicant states that “step B4 … does not necessarily mean that the guide beam ‘illuminate[s] the part with the visible illumination signal,’ as claimed, or that steps B4 and B5 … would result in separate and distinct illuminations on the part” (page 9 of Applicant’s Arguments/Remarks). Ishikawa teaches the control 38 activates the YAG laser oscillator 22 and the He-Ne laser 24 in steps B3 and B4 (column 8 lines 57-67). Examiner believes during or shortly after activation of the He-Ne laser 24, the controller 38 causes the He-Ne laser 24 to illuminate the workpiece W (FIG. 2), and such visible illumination would indicate to a user that the event of activating the He-Ne laser 24 has occurred. Regarding the statement of “separate and distinct illuminations”, this is moot because the claim does not recite this limitation but recites a single “visible illumination signal”.
Regarding claims 13 and 14, for their dependence from claim 1, Ishikawa
teaches the limitations as explained above.
Regarding claim 16, as with claim 1, Ishikawa teaches the limitations as explained above.
Regarding claim 2, the applicant states that “Ishikawa does not teach or suggest ‘caus[ing] the illumination unit to illuminate the part with the visible illumination signal to indicate an occurrence of at least two of the events in response to identifying the at least two of the events,’ as now recited in claim 1” (page 10). As explained above, the initial visible illuminations shortly after activating the He-Ne laser 24 would indicate to a user the event that the He-Ne laser 24 has been turned on. Furthermore, the scanning the pattern in step B5 would indicate to a user that the workpiece has been properly positioned and that the making process has started.
Regarding claim 17, as with claim 2, Ishikawa teaches the limitations as explained above.
Regarding claim 3, for its dependence from claim 1, Ishikawa in view of Knysh et al. teaches the limitations as explained above.
Regarding claim 18, for its dependence from claim 16, Ishikawa in view of Knysh et al. teaches the limitations as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







12 August 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853